
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 622
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Chandler (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Whitfield,
			 Mr. Yarmuth,
			 Mr. Davis of Kentucky, and
			 Mr. Guthrie) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the University of Kentucky
		  Wildcats on winning the 2012 National Collegiate Athletic Association (NCAA)
		  Men’s Division I basketball championship.
	
	
		Whereas on April 2, 2012, the Kentucky Wildcats won the
			 2012 NCAA championship by defeating the University of Kansas Jayhawks in New
			 Orleans, Louisiana;
		Whereas the University of Kentucky men’s basketball team
			 finished their season first in the Nation in scoring margin, blocks per game,
			 and field goal percentage;
		Whereas the University of Kentucky Wildcats won their 8th
			 national championship, which is the 2nd highest of any team in the United
			 States;
		Whereas the University of Kentucky Wildcats won National
			 Titles in the years 1948, 1949, 1951, 1958, 1978, 1996, 1998, and 2012;
		Whereas the University of Kentucky Wildcats have made 52
			 NCAA tournament appearances and 111 tournament game wins, which is the most of
			 any team in the United States;
		Whereas the University of Kentucky Wildcats have made 15
			 Final Four appearances, tying them for third highest number of Final Four
			 appearances in the Nation, and 19 Final Four wins, which is the second highest
			 number of Final Four wins of any team in the United States;
		Whereas the University of Kentucky Wildcats are the
			 winningest team in college basketball, with 2,090 wins;
		Whereas the University of Kentucky is the only school to
			 have 5 different coaches win a national championship, Adolph Rupp, Joe B. Hall,
			 Rick Pitino, Tubby Smith, and John Calipari;
		Whereas Coach John Calipari has not lost a game at Rupp
			 Arena, which is the longest winning streak in the venue’s history;
		Whereas Coach Calipari, in his third year as head coach of
			 the Kentucky Wildcats, has led his team to the Elite Eight, the Final Four, and
			 the National Championship;
		Whereas the Wildcats’ success is a result of contributions
			 by the entire organization, including players Twany Beckham, Anthony Davis,
			 Ryan Harrow, Jon Hood, Terrence Jones, Michael Kidd-Gilchrist, Doron Lamb,
			 Brian Long, Sam Malone, Darius Miller, Jarrod Polson, Marquis Teague, Eloy
			 Vargas, and Kyle Wiltjer;
		Whereas the University of Kentucky Wildcats continue to
			 captivate a growing and diverse fanbase from across the Commonwealth of
			 Kentucky and the Nation; and
		Whereas the University of Kentucky is a world class public
			 university under the leadership of President Eli Capilouto and has faithfully
			 served the Commonwealth of Kentucky since its founding as a land-grant
			 institution in 1865: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the University of Kentucky
			 Wildcats on their victory in the 2012 National Collegiate Athletic Association
			 (NCAA) Men’s Division I basketball championship; and
			(2)recognizes the
			 dedication and teamwork of the players, coaches, and staff of the University of
			 Kentucky Wildcats, all of whom were instrumental in helping the Wildcats win
			 their eighth NCAA championship.
			
